In March 2018, this Court issued our decision in this case: Williams v. State, 418 P.3d 870 (Alaska App. 2018). As part of our decision, we construed - and interpreted the relationship between - two provisions of Alaska's felony sentencing statutes: AS 12.55.145(a)(1) and (a)(4). See Williams, 418 P.3d at 872-76.
The State sought rehearing of that portion of our decision. We granted the State's petition for rehearing, and we directed the parties to file supplemental briefs addressing this question of statutory interpretation.
We have now considered the parties' supplemental briefs, and we remain convinced that our resolution of this issue in Williams is correct. Accordingly, we RE-AFFIRM the *400interpretation of AS 12.55.145(a)(1) and (a)(4) that we adopted in Williams.